 



Exhibit 10.32
8% DEMAND PROMISSORY NOTE
Payable on Demand

March 21, 2007   $30,000

     For value received, ODIMO INCORPORATED (“Maker”) promises to pay to ALAN
LIPTON or his assigns (“Payee”), at 655 Ocean Blvd., Golden Beach, Florida
33160, the principal sum of THIRTY THOUSAND DOLLARS ($30,000).
     1. Interest Rate. This Note shall bear interest from the date hereof at
eight percent (8%) per annum, provided however, that in the event of a default
the interest rate shall be as more fully set forth in paragraph 3 below.
Interest shall be computed on the basis of a 360-day year for the actual number
of days elapsed.
     2. Payable on Demand. After the date hereof, the principal balance of this
Note, together with any interest earned, shall be due and payable in full from
Maker, on demand by Payee. Maker shall make all payments hereunder to Payee in
lawful money of the United States and in immediately available funds. The
maturity of this note may be accelerated by Payee in the event Maker is in
breach or default of any of the terms, conditions or covenants of this Note.
     3. Default Rate of Interest. Upon acceleration of maturity, the entire
unpaid principal balance of this Note shall bear interest until paid or
otherwise satisfied pursuant to Section 5 hereof, at an augmented annual rate
(the “Default Rate’’) from and after the stated or accelerated maturity of this
Note, or from and after failure to pay on the due date any sum payable under
this Note (and the expiration of any applicable grace period). The Default Rate
shall equal the lesser of (i) eighteen percent (18%) or (ii) the maximum
interest rate permitted by applicable state law, if any.
     4. Rights and Remedies of Payee. Payee shall only be entitled to pursue the
rights and remedies provided under this Section 4 of this Note. Payee’s delay in
exercising or failure to exercise any rights or remedies to which Payee may be
entitled in the event of any default shall not constitute a waiver of any
subsequent default, whether of the same or a different nature, nor shall any
single or partial exercise of any right or remedy by Payee preclude any other or
further exercise of that or any other right or remedy. No waiver of any right or
remedy by Payee shall be effective unless made in writing and signed by Payee,
nor shall any waiver on one occasion apply to any future occasion, but shall be
effective only with respect to the specific occasion addressed in that signed
writing.
     5. Attorney’s Fees. If this Note is placed in the hands of an attorney for
collection or is collected through any legal proceeding, Maker promises to pay
Payee’s costs, disbursements and attorney’s fees incurred in connection
therewith, including those incurred for post judgment, appellate, bankruptcy or
administrative proceedings.
     6. Maximum Interest Rate. In no event shall any agreed or actual exaction
charged, reserved or taken as an advance or forbearance by Payee as
consideration for or pursuant to this Note exceed the limits imposed or provided
by the law applicable from time to time to the Indebtedness, (if any), for the
use or detention of money or for forbearance in seeking its collection; Payee
hereby waives any right to demand such excess. In the event that the interest
provisions of this Note or any exactions provided for in this Note shall result
at any time or for any reason in an effective rate of interest that

1



--------------------------------------------------------------------------------



 



exceeds the limits of the applicable law, then without further agreement or
notice the interest obligation(s) shall be automatically reduced to such limit
and all sums received by Payee in excess of those lawfully collectible as
interest shall be applied against principal immediately upon Payee’s receipt
thereof, with the same force and effect as though the Maker had specifically
designated such extra sums to be so applied to principal and Payee had agreed to
accept such extra payment(s) as a premium-free prepayment or prepayments. During
any time that the Indebtedness bears interest at the maximum lawful rate
(whether by application of this paragraph, the Default Rate provisions of this
Note, or otherwise), interest shall be computed on the basis of the actual
number of days elapsed and the actual number of days in the respective calendar
year.
     7. Waivers. MAKER HEREBY WAIVES DEMAND, PRESENTMENT, PROTEST AND NOTICE OF
DISHONOR, WAIVES SUIT AGAINST OR JOINDER OF ANY OTHER PERSON, WAIVES THE RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT IN CONNECTION WITH THE
LOAN, WAIVES THE RIGHT TO INTERPOSE ANY SET-OFF OR NON-COMPULSORY COUNTERCLAIM
OR TO PLEAD LACHES OR ANY STATUTE OF LIMITATIONS AS A DEFENSE IN ANY SUCH ACTION
OR PROCEEDING, WAIVES ANY IMMUNITY OR EXEMPTION OF ANY PROPERTY FROM GARNISHMENT
OR LEVY OR EXECUTION OR SEIZURE OR ATTACHMENT PRIOR TO OR IN EXECUTION OF
JUDGEMENT. MAKER ALSO WAIVES ANY RIGHT TO CONSOLIDATE ANY ACTION IN WHICH A JURY
TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL HAS NOT BEEN
WAIVED. THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY NEGOTIATED BY THE
PARTIES. THE WAIVER CONTAINED HEREIN IS IRREVOCABLE, CONSTITUTES A KNOWING AND
VOLUNTARY WAIVER, AND SHALL BE SUBJECT TO NO EXCEPTIONS. PAYEE HAS IN NO WAY
AGREED WITH OR REPRESENTED TO MAKER OR ANY OTHER PARTY THAT THE PROVISIONS OF
THIS PARAGRAPH WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.
     8. Governing Law and Venue. This Note shall be governed by, and construed
and enforced in accordance with, the laws of the State of Florida Maker agrees
that, at Payee’s option, Miami, Florida shall be the proper venue for any and
all legal proceedings arising out of this Note.
     9. Severability. Any provision of this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction only, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
     10. Time of Essence. Time shall be of the essence with respect to the terms
of this Note.
     11. Binding Effect. All of the terms of this Note shall be binding upon
Maker and Maker’s successors and assigns, jointly and severally.
     12. Miscellaneous. The term “Payee” shall be deemed to include any
subsequent holder(s) of this Note. Whenever used in this Note and unless the
context otherwise requires, words in the singular include the plural, words in
the plural include the singular, and pronouns of any gender include the other
genders. Captions and paragraph headings in this Note are for convenience only
and shall not affect its interpretation.
     13. Notice. Any notice to Maker provided for in this note shall be given
and deemed sufficiently served if such notice is sent by certified mail, hand
delivery, Federal Express or other reputable courier service, addressed to Maker
at the address stated below, or to such other addresses as Maker may designate
by notice to the Payee. Any notice to the Payee shall be given and deemed
sufficiently served if such notice is sent by certified mail, hand delivery,
Federal Express or other

2



--------------------------------------------------------------------------------



 



reputable courier service, to the Payee at the address stated in the first
paragraph of this Note, or at such other address as may have been designated by
notice to Maker.
     14. Documentary Tax. The Note is being executed and held outside the State
of Florida and no documentary stamp taxes are due on the original principal
indebtedness evidenced by this Note. In the event that state documentary stamp
taxes are required to be paid to the State of Florida or other state, the Maker
agrees to hold Payee harmless from and against any and all of the costs involved
in paying additional documentary stamps and any penalties or interest required
to be paid thereon, and the Maker agrees to pay Payee the full amount paid by
Payee as documentary stamps, penalties, costs and/or interest, if any.
     IN WITNESS WHEREOF the Maker has hereunto set its hand and seal the day and
year first aforementioned.
     IN WITNESS WHEREOF, the undersigned has caused this promissory note to be
duly executed as of the date first written below.

          Dated: March 21, 2007  ODIMO INCORPORATED,
a Delaware corporation
      By:   /s/ Amerisa Kornblum         Name:   Amerisa Kornblum       
Title:   President     

3